Citation Nr: 1606231	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  08-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran and his spouse testified during a hearing before the undersigned; a transcript of that hearing is of record.

This matter most recently was remanded in February 2015.

Also, in February 2015, the Board remanded the matter of entitlement to service connection for hiatal hernia.  Thereafter, in a September 2015 rating decision, service connection for hiatal hernia was granted.  As this is a full grant of the benefit sought as to that matter, it is no longer on appeal before the Board.

The issues of entitlement to higher ratings for service-connected hiatal hernia with gastroesophageal reflux disease with polyps, entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, and entitlement to earlier effective dates for the grants of service connection for posttraumatic stress disorder with alcoholism, post traumatic migraine headaches, and tinnitus have been raised by the record in a September 2015 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board also notes that the issue of whether there was clear and unmistakable error in an August 1992 rating decision denying service connection for headaches was previously referred to the AOJ in the Board's February 2015 remand.  This issue still has not been adjudicated by the AOJ and is again referred to the AOJ for appropriate action. 

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).

The Board's prior two remands, in February 2014 and in February 2015, specifically instructed the AOJ to schedule the Veteran for a new VA audiological examination by an examiner who had not previously examined the Veteran.   However, in March 2014, the VA examination was performed by the same audiologist who had previously examined the Veteran in June 2013, and in March 2015, the VA examination was performed by the same audiologist who had previously examined the Veteran in November 2011.  The AOJ has not provided an explanation as to why it would not be possible to schedule the Veteran for an examination with a different examiner than those previously assigned.  Thus, the Board had no alternative but to again, remand this matter, for compliance with the terms of the prior remands.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, with an audiologist who has not previously examined the Veteran.  If a new examiner cannot conduct the examination, associate with the record written documentation that a different audiologist is unavailable.  The examiner who conducts the examination must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider statements from the Veteran and others regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following:

(a) Conduct audiology testing to determine whether the Veteran has a hearing loss disability consistent with 38 C.F.R. § 3.385.

(b) Opine whether it is at least as likely as not (50 percent probability or higher) that any current hearing loss disability is causally related to service or any incident of service, to specifically include the two documented in-service head injuries.  If it is determined that there is another likely etiology for any hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service.

In the report, the examiner must specifically address the November 2012 private audiological reports that appears to demonstrate a current hearing loss disability.  If the examiner finds this report, or any other report, to be unreliable or inconsistent with the other evidence of record, he/she must explain why.

A complete rationale for any opinion expressed should be provided.  If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2.  Ensure that the examiner who performs the above requested audiological examination has not previously examined the Veteran and that the examiner has provided answers responsive to the questions posed above.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







